Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adrianna Zhang on 2/12/2021.

The application has been amended as follows: 

Claims 13-16 are rejoined.

11. (Currently Amended) A kit consisting essentially of no more than 5 different nucleic acid probes, wherein each nucleic acid probe comprises a nucleic acid 15 to 60 contiguous nucleotides of a coding sequence of a human UBQLN2 gene or the complement thereof, wherein the nucleic acid probe comprises or is complementary to one or more missense mutations in a coding sequence of the human UBQLN2 gene selected from c.1490C>A, c.1489C>T, c.1516C>A, c.1525C>T, and c.1573C>T , wherein the one or more missense mutations results in a substitution of a proline in the 12 P-X-X tandem repeats encoded by the coding sequence of the human UBQLN2 nucleic acid sequence, wherein position 1489 in the coding sequence of the 

22. (Currently Amended) A kit consisting essentially of no more than 5 different nucleic acid probes, wherein each nucleic acid probe comprises a nucleic acid 15 to 60 contiguous nucleotides of a coding sequence of a human UBQLN2 gene or the complement thereof, wherein the nucleic acid probe comprises a mutation in at least one nucleotide position corresponding to a nucleotide selected from C at positions 1490, 1489, 1516, 1525, and 1573 of the coding sequence of the UBQLN2 gene, wherein position 1489 in the coding sequence of the UBQLN2 gene corresponds to position 5 of SEQ ID NO: 3, position 1490 in the coding sequence of the UBQLN2 gene corresponds to position 6 of SEQ ID NO: 3, position 1516 in the coding sequence of the UBQLN2 gene corresponds to position 6 of SEQ ID NO: 4, position 1525 in the coding sequence of the UBQLN2 gene corresponds to position 6 of SEQ ID NO: 5, and position 1573 in the coding sequence of the UBQLN2 gene corresponds to position 6 of SEQ ID NO: 6, and wherein the nucleic acid probe is detectably labeled with a fluorescent label.

27. (Currently Amended) A kit consisting essentially of no more than 5 different nucleic acid probes, wherein each nucleic acid probe comprises a nucleic acid 15 to 60 contiguous nucleotides of a coding sequence of a human UBQLN2 gene or the complement thereof, wherein 

30. (Currently Amended) A kit consisting essentially of no more than 5 different nucleic acid probes, wherein each nucleic acid probe comprises a nucleic acid 15 to 60 contiguous nucleotides of a coding sequence of a human UBQLN2 gene or the complement thereof, wherein the nucleic acid probe comprises a mutation in at least one nucleotide position corresponding to a nucleotide selected from C at positions 1490, 1489, 1516, 1525, and 1573 of the coding sequence of the UBQLN2 gene, wherein position 1489 in the coding sequence of the UBQLN2 gene corresponds to position 5 of SEQ ID NO: 3, position 1490 in the coding sequence of the UBQLN2 gene corresponds to position 6 of SEQ ID NO: 3, position 1516 in the coding sequence of the UBQLN2 gene corresponds to position 6 of SEQ ID NO: 4, position 1525 in the coding sequence of the UBQLN2 gene corresponds to position 6 of SEQ ID NO: 5, and position 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634